Citation Nr: 1829017	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  15-06 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from September 1979 to July 1981.  This claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Philadelphia, Pennsylvania, certified this appeal to the Board for appellate review.   


REMAND

The Veteran seeks an increased rating for a left knee disability.  She underwent a VA examination of the left knee during the course of this appeal, in February 2012, over six years ago.  The Board finds that examination report is inadequate to decide this claim.  The examiner referred to magnetic resonance imaging showing the Veteran had effusion in the left knee joint and suggesting further clinical correlation, but that did not occur.  Also, treatment records dated since then show the Veteran continues to complain of left knee pain, intermittently, and uses a brace on that knee, but do not include findings necessary to rate the severity of the current left knee symptoms according to the rating schedule.  

Accordingly, this claim is REMANDED for the following action: 

1.  Schedule the Veteran for a VA left knee examination.  The examiner must review and discuss all pertinent documents in the file and indicate in writing in the record that the review occurred.  The examiner should record the Veteran's reported history of left knee symptoms, including how often the symptoms manifest and whether she has flare-ups of such symptoms.  The examiner should provide ranges of left knee motion for active and passive motion, and for weight-bearing and nonweight-bearing.  The examiner should state whether there is any painful motion, incoordination, weakened motion, fatigability, or excess motion.  If she has flare-ups, the examiner should ask the Veteran to what extent (in terms of degree) flare-ups further limit left knee function.  The examiner should note all left knee symptoms and findings shown on examination and recorded during the course of this appeal.  The examiner should specifically note whether the Veteran has locking, pain, or effusion into the left knee joint.  The examiner should discuss the severity of the Veteran's left knee symptoms.  The examiner should provide a detailed rationale with references to the record for each opinion. 

2.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

